In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
GAINES HEARNS,                       *
                                     *      No. 14-669
                  Petitioner,        *      Special Master Christian J. Moran
                                     *
v.                                   *
                                     *
SECRETARY OF HEALTH                  *      Filed: April 27, 2016
AND HUMAN SERVICES,                  *
                                     *      Attorneys’ fees and costs
                  Respondent.        *
******************** *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
respondent.

                     UNPUBLISHED DECISION AWARDING
                       ATTORNEYS’ FEES AND COSTS1

      Gaines Hearns was granted compensation through the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa—10 through 34 (2012).
Decision, issued October 16, 2015. He now seeks an award of final attorneys’ fees
and costs and is awarded $16,788.29.

                                             ***

       The present case is similar to other recently decided cases involving the law
firm representing this petitioner. In short, the parties did not agree to a reasonable
hourly rate for the attorneys representing petitioners in the Vaccine Program and

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
the dispute led to litigation. For a more complete recitation of events, see
McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323
(Fed. Cl. Spec. Mstr. Sept. 1, 2015) and Avchen v. Sec’y of Health & Human
Servs., No. 14-279V, 2015 WL 9595415 (Fed. Cl. Spec. Mstr. Dec. 4, 2015).

       Mr. Hearns presently requests an award of $16,055.40 in attorneys’ fees and
$711.65 in attorneys’ costs. In compliance with General Order No. 9, petitioner
states that he incurred $21.24, in out-of-pocket litigation expenses while pursuing
his claim. The Secretary did not present any specific objections and deferred to the
special master’s discretion.

      Mr. Hearns is awarded $16,788.29 in attorneys’ fees and costs. This shall be
paid as follows:

           a. $16,767.05 representing attorneys’ fees and costs. The award shall be
              in the form of a check made payable jointly to petitioner and
              petitioner’s attorney, Ronald Homer, of Conway, Homer & Chin-
              Caplan, in the amount of $16,767.05; and

           b. $21.24, representing petitioner’s costs. The award shall be in the form
              of a check made payable to Gaines Hearns for $21.24.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2